Citation Nr: 1223650	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-03 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.  He thereafter served various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Naval Reserves.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2007 and July 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In March 2007, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issues of entitlement to service connection for tinnitus, low back and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Any current complaints of memory loss are merely a symptom and have been medically attributed to the Veteran's service-connected PTSD and have been considered in rating that disorder.


CONCLUSION OF LAW

A memory impairment as a separate disease entity was not incurred in service.  38 U.S.C.A. § 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2003 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, an August 2007 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's available service treatment records, VA treatment records and evaluations are of record.  Also of record is a transcript of the Veteran's testimony at a personal hearing, as well as his and his representative's written contentions regarding the circumstances of his disability, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained in September 2004 and January 2010.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran and either provided opinions regarding the etiology of any memory complaints or fully addressed the rating criteria relevant to evaluating the Veteran's service-connected PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations regarding the issue decided herein has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i)(2011).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(1)(ii).  

Reviewing the evidence of record, the Board finds that the Veteran frequently complained of memory loss beginning in 1995.  However, VA treatment records and examination reports frequently show his cognition or memory was grossly intact despite his complaints.  A December 2002 neuropsychology consult does show impairment in short term and delayed visual recall, although short term and verbal memory were average for his age.  The examiner noted that the Veteran was yawning and looked "droopy" during the examination and opined that his chronic sleeplessness significantly contributed to his attentional and processing difficulties.  A September 2004 VA examiner opined that the Veteran's memory problems could be due to multiple sources, including sleep disorder, his diagnosed generalized anxiety disorder and medication he was taking for his psychiatric diagnosis.  During a December 2010 VA psychological examination, the Veteran's delayed memory was intact.  He was diagnosed with PTSD and depressive disorder at that time and service connection was subsequently granted for PTSD in a February 2012 rating decision.  The rating criteria for assessing PTSD include consideration of symptoms that include sleep disturbance and various degrees of memory impairment.

Because the Veteran's complaints of memory loss are contemplated by his service connected PTSD, and there is no competent evidence of record etiologically linking it to any other disability or indicating a separate etiology for these complaints, the Board determines that service connection for memory loss is neither appropriate nor warranted in the instant case due to the absence of a separate and identifiable underlying disability which resulted from a disease or injury incurred during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306; Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Likewise, as the Board finds that as the Veteran's memory loss is a symptom of PTSD, a clinically diagnosed disorder, it is therefore not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  Accordingly, the Veteran's claim seeking entitlement to service connection for memory loss is denied.  


ORDER

Service connection for memory loss is denied.


REMAND

Although further delay is regrettable, additional development is necessary to adjudicate the remaining issues on appeal.

Regarding tinnitus, at his personal hearing the Veteran testified that his tinnitus began when a 5 inch gun was fired near him, and that he has continued to experience tinnitus since service.  

The Veteran has not been provided an audiological examination to determine whether he currently has tinnitus that is etiologically related to his service or any acoustic trauma he may have experienced therein.  This should be accomplished.  


With regard to the Veteran's claims for service connection for right and left knee disabilities, available service treatment records show that he complained of his right knee "giving out" in August 1989 and reported a history of a left knee injury in May 1990.  A May 1992 medical history shows he indicated a history of having had a trick or locked knee.  However, the accompanying separation examination report shows that clinical evaluation of his lower extremities was normal.  Treatment records from naval facilities following his discharge from active duty indicate that the Veteran may have been treated for injuries incurred to his knees during either ACDUTRA or INACDUTRA.  Specifically, a September 1995 treatment record notes he twisted his right knee while holding a "steadying line."  He was assessed with a mild sprain and found physically qualified for release from ACDUTRA.  However, an October 1995 note indicates he complained of low back and right knee pain following a work-related injury, which would seem to be a reference to the Veteran's civilian employment.  

VA treatment records dating as early as July 1996 show the Veteran's intermittent complaints of bilateral knee pain and his histories relating his knee pain to service.  July 1996 X-ray studies of his knees were normal except bone densities projected over medial femoral condyle thought to be a "small bone island."  Despite the Veteran's complaints, physical examinations were frequently normal as were subsequent X-ray studies.  The diagnoses often included arthralgia.  However, a June 2004 examination of the knees, while showing no tenderness, did reveal some crepitus in both knees.  

Likewise, regarding the Veteran's claim for a low back disability, available service treatment records show a May 1990 treatment record indicates a finding of right scoliosis in the thoracic spine at levels T3-8.  There is no indication of any back injuries and the Veteran denied recurrent back pain in his May 1992 medical history report.  The May 1992 separation examination shows that clinical evaluation of the spine was normal.  As noted above an October 1995 treatment record from a naval facility shows the Veteran injured his back in a work-related injury.  The Veteran's civilian occupation is as a correctional officer or security officer.  However, a September 2000 treatment record from the naval facility shows the Veteran strained his low back working on an oil boom, and a September 2002 record notes he had low back pain after he guided cargo into a ship.  Naval reserve personnel records dated in February 2004 indicate that the Veteran was determined to be unfit for mobilization to active duty due to recurrent low back pain.  These records appear to show that the Veteran experienced back complaints while on either ACDUTRA or INACDUTRA, as well as an intercurrent work-related back injury in October 1995.

VA treatment records as early as July 1996 show the Veteran complained of intermittent back pain which he attributed to a November 1991 accident in service.  X-ray studies of the lumbar spine beginning in July 1996 are normal.  Physical examinations were also frequently normal.  However, an August 1996 physical examination revealed muscle spasm in the paraspinal muscles.  The diagnosis was intermittent arthralgia and muscle pain.  The examiner opined that there was no evidence to support a diagnosis of spondylosis.  Subsequent treatment records show ongoing complaints with examinations revealing no evidence of tenderness or limitation of motion.  

In addition to those incurred in active duty service, service connection may also be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011).  

Although the exact dates of the Veteran's periods of ACDUTRA and/or INACDUTRA are unavailable, it is clear that he served a period of ACDUTRA in September 1995 and naval medical records suggest that he may have been treated for back and knee complaints during subsequent periods of ACDUTRA and/or INACDUTRA.  Although the Veteran was provided a VA Persian Gulf compensation examinations in August 1996 that diagnosed intermittent arthralgia and muscle pain and another examination in September 2004 that merely noted his complaints and provided a diagnosis of musculoskeletal problems, he has not been provided an orthopedic examination discussing the current nature and etiology of his low back and bilateral knee disabilities.  The Veteran should be provided a VA orthopedic examination to determine whether he currently has low back and/or bilateral knee disabilities are etiologically related to his service.  Likewise, VA should obtain any available relevant VA records subsequent to June 2007 and incorporate them in the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain copies of the Veteran's VA treatment records, dating from June 2007 to the present, and associate the records with the Veteran's claims files.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA audiologic examination to determine the current nature and etiology of any tinnitus found to be present.  The claims folders should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner should render an opinion, in light of the service and post service evidence of record, as to whether any current tinnitus is related to the Veteran's service, or to any incident therein, to include noise exposure.  The Veteran's history of in-service noise exposure, and any other pertinent clinical findings of record, should be taken into account and discussed.  A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated and a rationale provided for such medical conclusion.  

3.  The Veteran should also be afforded a VA orthopedic examination to determine the current nature and etiology of any low back, right and/or left knee disability found to be present.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folders, as well as consider the history the Veteran provides at time of examination.  

Based on the medical findings and a review of the claims folders, noting records from a naval facility indicating intercurrent work-related back and right knee injuries in October 1995, as well as possible subsequent back injuries during either ACDUTRA or INACDUTRA, the examiner is asked to offer opinions as to whether any current back and knee disabilities found to be present are etiologically related to his active duty service ending in July 1992, or are the result of injuries sustained during periods of ACDUTRA or INACDUTRA.  The examiner should also comment on the clinical significance, if any, of post-service medical evidence of intercurrent back and right knee injuries.  Any opinion provided should be supported by a complete rationale.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

4.  Thereafter, VA should readjudicate the issues on appeal.  If the issues remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


